Citation Nr: 0306332	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.  

(The issue of entitlement to service connection for a right 
knee disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1976. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran's currently diagnosed low back disorder is 
related to an incident of service.  


CONCLUSION OF LAW

A low back disorder was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The 
Board finds that the requirements under the new laws and 
regulations have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was denied 
as set forth in the December 1998 rating decision, March 2000 
Statement of the Case, and January 2002 and April 2002 
Supplemental Statements of the Case. The April 2002 
Supplemental Statement of the Case provided the veteran with 
notice of the VCAA and the division of responsibilities 
between VA and the veteran.  

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
In March 2001, the veteran prepared VA Forms 21-4142 for 
Charity Hospital, citing treatment from 1976 to 1989 for a 
back (and knee) condition, and Public Health Services, citing 
treatment on April 6, 1976 for a back (and knee) condition.  
The RO retrieved U.S. Public Health Hospital records dated 
from August 1972 to April 1986 from the current custodian, 
Gillis W. Long Hansen's Disease Center.  The claims file 
indicates that the Charity Hospital referenced by the veteran 
is located at the Medical Center of Louisiana, for which the 
veteran completed a consent release form.  In November 2001, 
the Medical Center of Louisiana responded that no additional 
information was available for the veteran.  The RO afforded 
the veteran a personal hearing before the RO in March 2001.  
The veteran presented testimony at a travel board hearing in 
December 2002.   Service medical records as well as pertinent 
reports on the October 1996 VA examinations, private medical 
records, and VA treatment records, were previously associated 
with the claims file in connection with another claim.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Moreover, VA has fully discharged 
its duty to notify the veteran of the evidence necessary to 
substantiate the claim and of the responsibility of VA and 
the veteran for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board will proceed with appellate review.

The veteran's February 1974 service enlistment examination 
report shows that no low back disorder was diagnosed.  At the 
March 2001 RO hearing, the veteran testified that during boot 
camp he sprained his back and shoulder carrying his bag.  
According to testimony the veteran presented at the travel 
board hearing in December 2002, he maintained that he injured 
his back or first experienced back pain as the result of 
carrying large 50-pound bags in boot camp.  Service medical 
records show that the veteran was seen in March 1974 for 
complaints of pain as the result of carrying bags, but those 
complaints were confined to the right shoulder and back of 
neck.  The veteran was seen again in March 1974 for several 
complaints that included cramps in the back.  The veteran, 
however, was diagnosed with an upper respiratory infection.  
At the RO hearing, the veteran testified that he injured his 
back as the result of the "normal everyday wearing and 
tearing" from work he performed pulling lines on the ship.  
At both the RO hearing and the travel board hearing, the 
veteran maintained that he fell and injured his back a couple 
of times coming down from ladders, but he never reported to 
sick bay.  Service medical records confirmed that the veteran 
made no complaints.  At the RO hearing, the veteran testified 
that when he was kicked in the back of the knee during 
service, it caused him to fall and hurt his back and knee.  
He then testified that after the injury he only experienced 
problems with his knee.  Service medical records show that 
the veteran sustained an injury to his knee in January 1975.  
There is no indication that the veteran simultaneously 
injured his back.  The March 1976 separation examination 
report shows that no low back disorder was diagnosed.  On the 
Report of Medical History, the veteran reported a negative 
response to the question of whether he ever had or had now 
recurrent back pain.  

At the travel board hearing, the veteran indicated that after 
service, he experienced occasional back spasms and backaches 
that he treated with aspirin.  The veteran presented 
testimony at the March 2001 RO hearing that there was no 
medical evidence of back complaints or treatment from 1976 to 
1989.

U.S. Public Health Hospital records dated from August 1972 to 
April 1986 show that the veteran was injured while on a 
public service bus on March 21, 1976, after the veteran's 
discharge from service.  The veteran complained of severe 
upper back pain.  An x-ray of the thoracic spine revealed no 
abnormalities and the impression was muscle strain.  Records 
dated in August 1985 note that the veteran complained of neck 
pain and headaches following his involvement in another motor 
vehicle accident.  

Private medical records dated from April 1990 to September 
1995 from Dr. R.J.G. document that in January 1990, the 
veteran fell off a ladder, a distance of about 10 feet, and 
injured his lower back.  An April 1990 record noted that the 
veteran was previously started on physiotherapy and muscle 
relaxants and he responded favorably, however, he had reached 
a point where the pain was persistent in the low back with 
radiation to the posterior aspect of both legs.  It was noted 
that the veteran had no previous history of injury to the 
lumbar spine.  A physical examination revealed mild muscle 
spasm in the lumbar spine and limitation of motion of the 
spine.  The x-rays revealed no evidence of bone or joint 
injury.  An April 1990 magnetic resonance imaging revealed 
herniation of the nucleus pulpous at L5-S1.  May 1990 nerve 
conduction studies were well within normal limits.  The 
needle electromyographic examination was terminated at the 
veteran's request.  Dr. R.J.G.'s records show that the 
veteran complained of recurrent low back pain with leg pain 
and demonstrable muscle spasms throughout the entire period.   
These records also show that the veteran was prescribed 
medication and fitted with a back support.  The veteran was 
also advised to have surgery but the veteran declined.  

Private medical records dated from February 1995 to May 1997 
from Dr. S.D.S. show that the veteran was initially seen in 
February 1995.  Dr. S.D.S. noted that the veteran related a 
history that he was doing fine until he was involved in 
another motor vehicle accident in December 1994.  He reported 
that he sustained injuries to his neck and lower back.  He 
was treated at Charity Hospital clinic but had not responded 
well to medication or physical therapy.  His major complaint 
was pain in his back with radiation of the pain into his 
right leg.  It was noted that the veteran had no prior 
history of neck or back problems, other than a history of an 
on-the-job injury approximately five years ago.  Dr. S.D.S. 
noted that the veteran indicated that the pain he currently 
experienced was considerably more intense and involved more 
radiation of pain down his right leg than the pain he 
experienced from his prior accident.  It was noted that 
beyond that, his past medical history was otherwise 
unremarkable.  A physical examination revealed decreased 
range of motion and muscle spasm in the paraspinous muscles 
of the lumbar spine.  There was tenderness over the sciatic 
notches and sacroiliac regions.  The x-ray was negative.  Dr. 
S.D.S. noted that it was his impression that the veteran had 
the signs and symptoms compatible with lumbar disc syndrome 
with right-sided radiculopathy.  Dr. S.D.S.'s records show 
that the veteran complained of back pain throughout the 
entire period.  The veteran was prescribed a cane sometime in 
February 1996.  

VA treatment records dated from April 1994 to February 1996 
show that in October 1995, the veteran presented with a 
complaint that he "blacked out" and fell on his head.  He 
provided a history of back pain for the past four years.  It 
was noted that the veteran wore a back brace.  The examiner 
noted no acute tenderness in the low back but some spasm of 
the paraspinal muscles.  The diagnostic impression was low 
back pain, sciatic, herniated L5-S1 disc.  A January 1996 
treatment record noted that the veteran was currently 
involved in a workman's compensation claim involving the on-
the-job injury in January 1990.

The October 1996 VA examination report shows that the veteran 
reported that he first experienced back pain in service but 
that it was not severe enough for him to see a doctor.  The 
veteran reported the history of the on-the-job injury in 1990 
and motor vehicle accident in 1994.  The veteran contended 
that his lower back pain was aggravated by the fall in 1990 
and the car accident in 1994.  A physical examination 
revealed tenderness on palpation over the paraspinal muscle 
and lumbosacral area as well as decreased range of motion in 
the lumbar spine accompanied by complaints of pain.  The x-
ray of the lumbar spine revealed no fracture or dislocation.  
The diagnosis was mechanical lower back pain.   The October 
1996 VA general examination report noted that the veteran 
walked with a cane. 

Service medical records do not document any complaints of low 
back pain or findings of a low back disorder during service.  
Private medical records and VA treatment records show that 
the veteran sustained injuries to his back in March 1976, 
January 1990, and December 1994.  These records show that the 
veteran is currently diagnosed with a low back disorder.  
There is no competent medical evidence of record that shows 
that the veteran's current back problems are related to 
incidents of service.  Between the veteran's discharge from 
service in 1976 and 1989, a chronic low back disorder is not 
medically documented.  Rather, the medical evidence of record 
shows that a chronic low back disorder had its onset in 
January 1990.  The veteran contends that his back problems 
were service incurred and aggravated by the fall in 1990 and 
the car accident in 1994.  While the veteran is competent to 
describe his subjective symptoms, he has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The competent medical evidence tends to show that the three 
back injuries are intervening or supervening causes of injury 
of such severity so as to sever any proximate and causal 
connection between the back injuries the veteran claims 
occurred during service and his currently diagnosed low back 
disorder.  Again, chronic complaints of back pain began in 
1990.  The mere fact of an in-service injury is not enough.  
There must be chronic disability resulting from that injury.  
As there is no evidence of any type of treatment for a low 
back disorder during the veteran's service or treatment for a 
low back disorder prior to the veteran's three back injuries, 
or any other reliable evidence, any opinion relating his 
current problems to service would be based on history as 
provided by the veteran, as opposed to objective 
documentation.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For this reason, the Board finds that there is no 
basis for obtaining a VA opinion regarding the etiology of 
the veteran's currently manifested back disorder, as there is 
no reasonable possibility that such an opinion could 
substantiate his claim.  Accordingly, service connection for 
a low back disorder must be denied on the basis of the 
current evidence.  As the preponderance of the evidence is 
against the veteran's claim, the "benefit of the doubt" 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002).   

ORDER

Service connection for a low back disorder is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

